Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 11/23/2020 are acknowledged.
According to the Amendments to the claims, Claims 1 and 9 has /have been amended, Claims 11-20 were previously cancelled.  Accordingly, Claims 1-10 and 21 are pending in the application.  An action on the merits for Claims 1-10 and 21 are as follow.  The previous 112 (b) Claim Rejections are withdrawn in light of applicant's explanation.

Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A. Claim limitation “one of more physical or virtual elements” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “for providing particular input” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. [0064], the user interface 602 may comprise suitable hardware…the means for facilitating the user interactions (e.g., buttons, etc.) may be physical elements (e.g., physical, spring-operated buttons), logical (e.g., virtual button on touchscreen).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 21 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable over Becker et al. (US 2013/0291271 A1) in view of Uttrachi (US 2011/0219506 A1).

Regarding Independent Claim 1, Becker et al. disclose a system comprising: an interface device (a wearable helmet assembly 20, Fig 1, [0016]) configured to be 
a communication circuit integrated into the interface device (wireless communication device 46 integrated into the interface device 20, Fig 2), the communication circuit is configured to setup and use wireless connections based on one on more wireless interfaces (setup with inputs 32 and use the wireless communication device 46, Fig 3, [0022 , 0043]); and
a processing circuit integrated into the interface device (control circuity 30 integrated into the interface device 20, Fig 3), the processing circuit is configured to manage, control, and support operations of the interface device (the control circuity 30, Fig 3, [0020]); and wherein the interface device is configured to:
support a first mode of operation for interfacing with welding equipment (determine a duration of welding arcs 26 detected, [0021]) and a second mode of operation for interfacing with weld monitoring equipment (to a remote device where the data can be monitored and analyzed, [0043]); 
setup a first wireless connection with the welding equipment (use the wireless communication device 46 to transmit welding arc 26 data, [0043]) and a second wireless connection with the weld monitoring equipment (a remote device where the data can be monitored and analyzed, [0043]); and
interface with the welding equipment over the first wireless connection when configured into the first mode of operation (receive inputs, resetting welding data, [0043]), and interface with the weld monitoring equipment over the second wireless connection when configured into the second mode of operation (to transmit welding arc 
Becker et al. disclose the invention substantially as claimed; except, the interface device is a flexible interface device comprising: a flexible membrane configured to, when the interface device is applied, adhere directly to a surface, of the body part of the user or the article of clothing or equipment worn by the user, where the interface device is applied, to ensure that the interface device conforms to a shape of the surface where applied and accommodates changes in the shape of the surface; a communication circuit is integrated into the flexible membrane; a processing circuit is integrated into the flexible membrane; 
Uttrachi teaches an interface device (a welding helmet 20, a skirt 30 and a tie 40, Fig 1, [0041]) comprising: a flexible device (utilizes a skirt made from a flexible material…an appropriate tie device, [0015], Figs 1-6) comprising: a flexible membrane configured to, when the interface device is applied, adhere directly to a surface, of the body part of the user or the article of clothing or equipment worn by the user (a welding helmet applied to a surface of user’s head part, see Figs 1-6), where the interface device is applied, to ensure that the interface device conforms to a shape of the surface where applied and accommodates changes in the shape of the surface (see the soft shape of 20, 30 and 40 applied, 20, 30 and 40 conforms to a shape of the surface where applied and accommodates in the shape of the surface of a user’s head part in Figs 1-6).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Becker in view of Uttrachi with Uttrachi’s 
Regarding Claims 2 and 5, Becker in view of Uttrachi teach the invention as claimed and as discussed above, except, Claim 2 wherein the interface device is configured for application as stick-on and peel-off or wash-off patch; Claim 5 wherein the interface device comprises a user interface integrated into the flexible membrane, the user interface is configured to receive user input based on interactions by the user.  
Uttrachi further teaches Claim 2 wherein the interface device is configured for application as stick-on and peel-off or wash-off patch (a tie 40 to secure skirt, Fig 1, [0041].  The examiner interprets stick on as to attach or fasten something onto someone of something else; and peel-off as to remove a covering, layer, or thin piece from something; www.thefreedictionary.com); Claim 5, wherein the interface device comprises a user interface (an arc detection system 31 and a user interface 50, Fig 3, [0044], taught by Becker) integrated into the flexible membrane (integrated into a skirt Claim 2 wherein the interface device is configured for application as stick-on and peel-off or wash-off patch; Claim 5 wherein the interface device comprises a user interface integrated into the flexible membrane, the user interface is configured to receive user input based on interactions by the user because Uttrachi teaches, in Para. [0041], for minimizing external welding fumes from entering the helmet and also assists in having a majority of the clean cooled air exiting helmet passing through helmet exhaust air passage and hot heat sink cowling.
Regarding Claims 3, 4, 6-10 and 21, Becker in view of Uttrachi teaches the invention as claimed and as discussed above, and Becker further teaches Claim 3, wherein: the processing circuit (the control circuity 30, Fig 3, [0020]) is configured to determine to which of the welding equipment and the weld monitoring equipment the user input is directed (the control circuity 30 may acquire and process various inputs…carry out programmed functionality to provide corresponding outputs [0021], transmit welding arc data for storage on another device [0043]); and the communication circuit is configured to communicate to the determined one of the welding equipment and the weld monitoring equipment (communicate with the wireless communication device 46, [0043]), over a respective one of the first wireless connection and the second wireless connection, one or more messages corresponding to the user input (various user interface inputs and sensor inputs, [0022]); Claim 4, wherein the processing circuit  Claim 6, wherein the user interface (an arc detection system 31 and a user interface 50, Fig 3, [0044]) comprises one or more physical or virtual elements for providing particular input by physical action applied by the user to the elements (the manual inputs 32 may include digital encoders, knobs, potentiometers, touch-sensitive sensors, touchscreens, buttons (e.g., reset), keys, and so forth, Fig 3, [0022]); Claim 7, wherein the user interface comprises at least one multi-function component (the manual inputs 32 may include digital encoders, knobs, potentiometers, touch-sensitive sensors, touchscreens, buttons (e.g., reset), keys, and so forth, Fig 3, [0022]) for adaptively generating or receiving different user input (manual adjustment inputs 32, Fig 3) based on whether a message is being sent to the welding equipment (determine a duration of welding arcs 26 detected, [0021]) or the welding monitoring equipment (to a remote device where the data can be monitored and analyzed, [0043]); Claim 8, wherein the user interface circuit (the circuit of control configuration 48, Figs 1-3, [0044]) is configured to generate the user input based on sensory information (through the optical sensor 38 and non-optical sensors 40, Fig 3, [0024]) obtained from tracking particular actions of the user (when the operator 18 wearing the welding helmet assembly, Fig 3, [0029]); Claim 9, wherein the interface device  (a wearable helmet assembly 20, Fig 1, [0016]) comprises one or Claim 10, wherein the particular actions of the user comprise movements of the user or particular body part of the user (the sensors 40 may detect such movement and use the movement to aid in determining whether a welding arc is detected); Claim 21, wherein the interface device  (a wearable helmet assembly 20, Fig 1, [0016]) comprises a user interface circuit (monitored by the control circuitry 30, as illustrated by a control configuration 48, Figs 1-3, [0044]) integrated into the flexible membrane, the user interface circuit configured to receive and process user input (control circuitry 30 may acquire and process various inputs,  Fig 3, [0021]).

Response to Arguments
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. 
Applicant’s arguments filed 11/23/2020 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks, namely “Becker and Uttrachi do not teach or disclose, separately or in combination, a flexible interface device configured to be applied directly to a body part of a user or to an article of clothing or equipment worn by the user, and specifically where such flexible interface device comprises a flexible membrane that is configured to, when the interface device is applied, adhere 
Applicant notes that claim 1 specifically requires the flexible interface device recited therein be configured to be applied directly to (i.e., making direct physical contact with) a body part of the user or to an article of clothing or equipment worn by the user during welding operations. Applicant notes that a person of ordinary skill in the art would reasonably know that welding helmets are not applied or used in this manner. Further, Applicant submits that the scope of the flexible interface device as recited excludes welding helmet. In this regard, the Examiner is kindly reminded of Applicant's election in the response submitted on Sep. 26, 2018, in response to the restriction office action of Jul. 27, 2018. In particular, the Examiner is reminded that Applicant specifically elected (with traverse) Species C which correspond to Fig. 8, rather than Species A (which corresponds to Figs. 6A and 6B) and Species B (which corresponds to Fig. 7. With reference to Applicant's disclosure, Fig. 7 (corresponding to Species B) illustrates "an interface device integrated into welding headwear for wirelessly interfacing with welding and monitoring equipment"). In other words, by electing species A, Applicant expressly excluded from consideration implementations directed to integration of interface devices directly to a surface of the body part or the article of clothing or equipment where the interface device is applied, to ensure that the interface device conforms to a shape of the surface where applied and accommodates changes in the shape of the surface. Applicant submits that Uttrachi fails to teach many of these features with respect to its helmet skirt”.
The examiner’s response: The combination of Becker et al. (US 2013/0291271 A1) in view of Uttrachi (US 2011/0219506 A1) disclosed exactly the limitations as cited in the claims as shown above.  It is noted that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  (See MPEP 2123 (I.)).  During examination, a claim must be given its Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (See MPEP 2173.01(I.)).  Therefore, the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  When: Action is Final: Necessitated by Amendment (07-40)
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761